Spring, J. (dissenting):
■ The plaintiff was a carpenter in the general employment of Roberts & Williams, who were contractors. The defendant was repairing and altering- its bank building, and employed a man named McDermott to oversee the work and take charge of the men employed. ' The directors of the bank carried on the banking business while the repairs on the banking office were going on. They desired. to have the men do the work by the day and under their control, and at times when it would cause the least inconvenience to the banking business. : They accordingly arranged with Roberts & Williams to furnish carpenters to them as they were needed during the day. They paid Roberts ■ & Williams a fixed sum by the day for-the men, and also a'comrnission for supplying them. Roberts & Williams had nothing to do with the repairs or alterations. The bank furnished all the materials and provided its own superin*559tendent. The evidence on this branch, of the case was undisputed and came from the president of the defendant and McDermott, and the trial court held as matter of law that the relation of master and servant existed between the defendant and the plaintiff.
I think tliis ruling is correct. _ ( Wyllie v. Palmer, 137 R. Y. 248; Mclnerney v. Pel. & Hud. Canal Co., 151 id. 411; Hallett v. N. T. C. & H. B. B. B. Co,, 167 id.' 543.) In the case first cited the defendants furnished fireworks for a fourth of July display in the city of Auburn at the instance of a committee of its citizens who had the matter in charge. The defendants, at the request of the committee, sent a man, with a boy as a helper, from Rochester to aid in discharging the fireworks. They were in the general employ of the defendants, but acted under the direction' of the citizens’ committee, and when the boy was manipulating the rockets one of them was discharged, injuring the plaintiff. The alleged liability of the defendants was based upon the fact that the boy, who committed the act, was the servant of the defendants, but the Court of Appeals held otherwise. The court used this language at page 257: “ The fact that the party, to whose wrongful or -negligent act an injury may be traced, was at the time in the general employment and pay of another person, docs not necessarily make the latter the" master and responsible for his acts. The master is the person in whose business he is engaged at the time and who has the right to control and direct his conduct.”
The same proposition was restated in Higgins v. Western Union Telegraph Co. (156 R. Y. 75, 78):-“The master is the person in "whose business lie is engaged at the time, and who has the right to control and direct his conduct. Servant's who are employed and ■paid by one person may, nevertheless, be ad hoc the servants of another in a particular transaction, and that, too, when their general employer is interested in the work.”
When the plaintiff first came to work a carpenter was engaged in putting the casing into the windows, which were thirteen or fourteen feet in height. He was standing on a plank resting on two sawhorses about ten feet high and six or seven feet apart. The sawhorses were permanent structures, hinged at the top and had been used “a good'deal” before the plaintiff commenced work there. The plank was ten or twelve feet long, ten inches in width *560and two inches thick and was covered with mortar. The. scaffolding was in place before the plaintiff used it. He was directed by McDermott to go .upon the plank and assist Owens, the other'carpenter. The two worked together that day and until the middle of the forenoon of the second day, when the plank broke, precipitating the plaintiff to the floor and seriously injuring him.
In the first place, the defendant was “repairing, altering” its building within the purview of the Labor Law (Laws. of 1891, chap. 415, § 18). I think the sawhorses with the plank for the workmen to stand upon for making the repairs constituted a scaffolding within the meaning of this law. No particular form of construction is provided for in the statute. It is expected to be a temporary structure for men to stand upon to do the work. Whether made at the Side of a building by nailing crosspieces to supports for the planks to rest upon or by sawhorses in order that they may be changed the more readily, they serve the same purpose. In interior alterations it is well known that a frequent method of constructing the scaffolding is by sawhorses with .plank laid .upon them. This method prevents injuring or defacing the interior of the buildings. These sawhorses are often made of great height for use in high rooms. It is just - as important that the men be protected from a dangerous temporary arrangement of this kind as from a more substantial staging on the exterior of a building.
The cases cited in the prevailing opinion,, to my mind, do not sustain the }iroposition' that this arrangement did not come within the scope of the statute.
In Sohapp v. Bloomer (181_ N. T. 125) the defendants had erected a new factory and were engaged in putting up shafting and placing machinery in the building. The men built a scaffolding from four to six feet high by laying planks upon horses and upon rolls of paper in the room, and also by placing one end upon a board nailed to an upright post and supported by a brace. The plaintiff was present when this contrivance Was arranged, but did not participate in its construction. The court held that the placing of .this shafting and machinery was not “the'erection, repairing, altering or painting of a house,.building or structure,” and that the Labor LaW limited the scaffolding within the act to these “ specified cases.” The court did not hold that the temporary appliance for *561the men to stand upon was not a scaffolding if the work for which it was-utilized had been within the compass of the statute.
In Stokes v. New Yorle Life Ins Go. (112 App. Div. 77) the plaintiff fell from a tempo,rary scaffolding when washing a ceiling. The act does not include that kind of work, and the court so held.
Likewise in Sutherland v. Ammann (112 App. Div. 332) the decision was placed upon the ground that the work-which the plaintiff and his fellow-workmen were engaged in was not “ in- the erection, repairing, altering or painting of a house, building or structure.”
■ These cases do not depend on the. character of the scaffolding. If the same kind of scaffolding had been at the outside of the building for the men to stand on to nail clapboards on the house, or to put a cornice under the eaves, a different decision might have been rendered. - In this case the scaffolding, without question,-was for the purpose of performing work mentioned in the statute. It was, therefore, one of the “specified cases” within the legislative intention where the safety of the plaintiff was required to be guarded. (Stewart v. Ferguson, 164 N. T. 553; Swenson v. Wilson dé Baillie Mfg. Go., 102 App. Div. 477.)
During the time the plaintiff was at work on this scaffolding it >vas moved two or three times to accommodate the plaintiff and his fellow-workmen. The men moved one of the-sawhorses; the plaintiff, with a stick or board, held up the end of the plank 'which had rested oh the sawhorse moved, and the men then pushed along the other sawhorse, the-plaintiff carrying along the end of the plank until it rested on the sawhorse again.
The claim is made and is -sustained in the prevailing opinion that the plaintiff was engaged in readjusting this scaffold, and, consequently, cannot recover.. The only theory upon which this claim can be founded is that the plaintiff knew or should have known that the plank was unsound and unsafe. The primary duty of furnishing a scaffold which is not “unsafe, unsuitable or improper” is cast upon the master. It is an affirmative obligation. Probably if the contrivance furnished is manifestly unsafe, an, employee injured in its use cannot recover for injuries; but the mere fact that he may have known, does not relieve the master, who has disregarded a plain duty imposed upon him for the protection of his servant.
*562The plank was in place when the plaintiff commenced work. He had, nothing to dó with its selection. He had a right to assume that the defendant had performed its duty until lié was apprised that the plank was unsound, or it was obviously in that condition. (Jenks v. Thompson, 179 N. Y. 20, 26.) "
As already noted, the plank was covered with lime'and mortar; and while now the record discloses undisputably that it was a defective and improper plank for the purpose for which it was used, the evidence fairly shows that the plaintiff could not have discovered its unsuitability without a closer examination than he was called upon to make.. In moving this contrivance the plank was three or four feet above his head, and it does not appear that the defect was discoverable from that distance and the plaintiff would not naturally have liis eyes upward toward a plank covered with mortar.
In Madden v. Hughes (185 N. Y. 466) where, in one aspect of the case, the plaintiff was to construct'the scaffold, the court in passing upon the relative liability of the parties said (at p. 470): “ It was the duty of the master to-furnish proper and safe material for the construction of the scaffold. _ It was the duty of the plaintiff if ordered to construct a scaffold to Construct, it in such a manner as to make it safe for him to work upon. It was his duty to use only safe and proper material. If,"however, the planks used by, him on this occasion were the plahks- furnished by the defendants and he' did not know at the time of using them that -they were unsafe and improper, he would not be chargeable with contributory negligence.”^
In Jenks y. Thompson (179 N. Y. 20). the plaintiff, a carpenter, who was not familiar with this kind of scaffolding, had been at work upon a scaffold made of hemlock boards and which v^as unsafe because composed of that material. He had been at work upon this'particular scaffold for about half an hour.and observed that “it was-springy and that the boards were not nailed. He knew that it was composed of three boards or planks, laid upon joists or brackets, but we find no evidence fo show that he had any knowledge that, the boards were hemlock only seven-eighths of an inch in thickness and laid upon brackets nine feet -apart.” The court further said :
“ The proof was. not, we -think, sufficient to justify the trial court in holding, as a matter of law, that the scaffold was obviously unsafe or that the plaintiff had such knowledge of the manner of its con*563struction and of the materials employed as to require the legal conclusion that he knew all the facts or that they were obvious, and that in using it he voluntarily assumed the risks of its safety. He had the right to assume that the defendant had performed the duties imposed upon him by law, or if not that he would be notified. ‘ It is well settled that the risks of the service a servant assumes in entering the employment of a master are those only which occur after the due performance by the employer of those duties which the law enjoins upon him.’ ”
In the present case the questions of contributory negligence and assumption of risk were submitted to the jury,, and the verdict exculpated the'plaintiff of any misconduct and of the charge that he knew the condition of this plank.
Assumption of risk was for the defendant to prove affirmatively, and it has failed to establish as matter of law that the plaintiff had sufficient knowledge of this defective plank to relieve the defendant of liability, the other essential facts having been proven.
In tills case the positive duty was upon the defendant under the Labor Law to provide a scaffold for the plaintiff which was not “ unsafe, unsuitable or improper,” and that it was “ so constructed, placed and operated as .to give proper protection to the life and limb ” of the plaintiff (Laws of '1897, chap. 415, § 18). This imperative duty could not be delegated. Even if it did furnish competent men and suitable materials, the obligatio'n still remained. When the plaintiff commenced work, the plank upon which he was directed by the defendant’s superintendent to stand to perform the work of the defendant was of hemlock, which was not suitable material for that purpose, and the plank was defective and unsound. -The plank was covered over with lime and mortar so that the material or defect was not seen by the plaintiff, and it was not obvious to him. While at work, this defective unsafe plank broke, without fault on his part, and he was injured. I think the defendant is liable, if "any effect whatever is to be given to the Labor Law designed to protect employees by rendering their work less dangerous.
The judgment should be affirmed.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide the event, upon questions of law and fact.